
	

115 S2305 IS: Trafficking Victims Housing Act of 2017
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2305
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2018
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require a study and report on the housing and service needs of victims of trafficking and
			 individuals at risk for
			 trafficking.
	
	
 1.Short titleThis Act may be cited as the Trafficking Victims Housing Act of 2017. 2.Study and report on housing and service needs of victims of trafficking and individuals at risk for trafficking (a)DefinitionsIn this section, the terms severe forms of trafficking in persons and victim of trafficking have the meanings given those terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
			(b)Study and report
 The United States Interagency Council on Homelessness, in coordination with the United States Advisory Council on Human Trafficking, the Department of Housing and Urban Development, the Administration for Children and Families of the Department of Health and Human Services, and the Department of Justice, and in consultation with the National Advisory Committee on Sex Trafficking of Children and Youth in the United States and direct service providers and housing and homelessness practitioners, shall conduct a study assessing the availability and accessibility of housing and services for individuals experiencing homelessness who are victims of trafficking, victims of severe forms of trafficking in persons, or at risk of being trafficked, which shall include—
 (1)an evaluation of formal assessments and outreach methods used to identify and assess the housing and service needs of those individuals;
 (2)a review of the availability and accessibility of homelessness or housing services for those individuals, including the families of those individuals who are minors and youth involved in foster care systems;
 (3)the effect of any policies and procedures of mainstream homelessness or housing services that facilitate or limit their availability and accessibility for those individuals, as those services are in effect as of the date on which the report is submitted;
 (4)an assessment of the ability of mainstream homelessness or housing services to meet the specialized needs of victims of trafficking, including trauma responsive approaches specific to labor and sex trafficking victims;
 (5)an evaluation of the effectiveness of and infrastructure considerations for housing and service-delivery models that are specific to victims of severe forms of trafficking in persons, including emergency rental assistance models; and
 (6)an identification of best practices in meeting the housing and service needs of those individuals. (c)Report submissionsThe United States Interagency Council on Homelessness shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives—
 (1)not later than 18 months after the date of the enactment of this Act, an interim report containing the information described in paragraphs (1) through (5) of subsection (b); and
 (2)not later than 36 months after the date of the enactment of this Act, a final report containing— (A)the information described in paragraphs (1) through (6) of subsection (b); and
 (B)any updates to the information contained in the interim report submitted under paragraph (1).  